Citation Nr: 1513907	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-15 335A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama




THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972, from July 1997 to September 1997, from February 2003 to April 2004, and from April 2006 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

Although the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also appealed by the Veteran and properly perfected, service connection for PTSD was granted by the RO in a March 2012 rating decision.  As the RO's March 2012 rating decision awarded the benefit sought on appeal with regard to that issue, the rating decision constitutes a full grant of the benefits sought on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, there is no case or controversy remaining with respect to the Veteran's claim for entitlement to service connection for PTSD.  Id. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1969 to May 1972, from July 1997 to September 1997, from February 2003 to April 2004, and from April 2006 to September 2007.

2.	On February 5, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of his appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence received in February 2015, the Veteran and his representative have withdrawn his appeal regarding the issue of entitlement to a compensable evaluation for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to a compensable evaluation for bilateral hearing loss is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


